Name: Commission Regulation (EEC) No 262/91 of 31 January 1991 amending Regulation (EEC) No 598/86 concerning the target ceiling for 1991 for imports into Spain of common wheat of bread-making quality for 1991
 Type: Regulation
 Subject Matter: trade;  trade policy;  economic geography;  Europe;  plant product
 Date Published: nan

 No L 27/ 1091 . 2 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 262/91 of 31 January 1991 amending Regulation (EEC) No 598/86 concerning the target ceiling for 1991 for imports into Spain of common wheat of bread-making quality for 1991 diate requirements, it should be provided that each operator may submit tenders in respect of a maximum quantity only ; whereas, with a view to preventing this provision from being circumvented in any way and conse ­ quently to preventing a small number of operators from monopolizing the quantities put up for sale, it should be provided that only recognized operators may be allocated quantities to be exported ; Whereas, in view of the current situation on the market for common wheat of bread making quality in Spain, certain special detailed rules for the application of the STM should be laid down for 1991 the better to organize imports into that country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of bread-making quality from the Community as consti ­ tuted at 31 December 1985 (3), as last amended by Regula ­ tion (EEC) No 3689/90 (4), sets a target ceiling for 1991 for imports of common wheat of bread making quality into Spain ; Whereas, on the basis of Article 6 (2) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) (*), as last amended by Regu ­ lation (EEC) No 3296/88 the Commission has been noti ­ fied of applications received in the first two days of January 1991 for STM licences for imports into Spain of common wheat of bread making quality which are well in excess of the ceiling set ; whereas measures were taken by Commission Regulation (EEC) No 34/91 of 7 January 1991 concerning applications for STM licences for cereals submitted from 1 January 1991 onwards for imports of common wheat into Spain (6) ; Whereas, in the present situation on the market for common wheat of bread-making quality in Spain, a feature of which is limited supply compared with demand, provision should be made for an increase in the target ceiling for the current marketing year in order to ensure normal supply to the market ; Whereas, with a view to ensuring a minimum of supply to the greatest number of operators to satisfy their imme ­ Article 1 Regulation (EEC) No 598/86 is hereby amended as follows : 1 . The following Article 2 is inserted : 'Article 2 1 . Applications for STM licences shall be admissible only if :  they are submitted by a natural or legal person conducting a commercial activity in the cereals sector and entered, by virtue of such activity, at 1 January of the year in question in a public registry of a Member State ;  the applicant states in writing that he has not submitted and undertakes not to submit, during a given period, applications in respect of the same product in other Member States ;  all applications by one applicant do not exceed 10 000 tonnes in each period during which appli ­ cations may be made. 2. Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86 rights arising from an STM licence shall not be transferable during the term of validity of that licence. 3 . In the notification to the Commission, laid down in the second subparagraph of Article 6 (2) of Regula ­ o OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27 . 10 . 1988 , p. 7. 0 OJ No L 58, 1 . 3 . 1986, p. 16 . (4) OJ No L 357, 20 . 12 . 1990 , p. 26. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . ¥) OJ No L 5, 8 . 1 . 1991 , p. 15 . No L 27/ 110 Official Journal of the European Communities 1 . 2. 91 Article 3tion (EEC) No 574/86, the Member States shall indi ­ cate also the applicant's name and address. 0 OJ No L 57, 1 . 3 . 1986, p. 1 .' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 2 . In Article 4, the figure '352 000 ' is replaced by the figure '402 000 '. Article 2 Article 1 (2) of Regulation (EEC) No 34/91 is hereby deleted . This Regulation shall apply to applications for licences submitted after its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States, Done at Brussels , 31 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission